Case 1:10-cv-06950-AT-RWL Document 885 Filed 10/21/19 Page 1 of 2



      TELEPHONE: 1-212-558-4000
                                                                  125 Broad Street
       FACSIMILE: 1-212-558-3588
           WWW.SULLCROM.COM                                 New York, New York 10004-2498
                                                                               ______________________

                                                                LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                 BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                       BEIJING • HONG KONG • TOKYO

                                                                           MELBOURNE • SYDNEY




                                                                October 21, 2019

Via ECF
The Honorable Robert W. Lehrburger,
    United States District Court for the
    Southern District of New York,
            500 Pearl Street,
                 New York, New York 10007-1312.
                 Re:        Chen-Oster, et al. v. Goldman, Sachs & Co., et ano.
                            No. 10 Civ. 6950 (AT) (RWL) (S.D.N.Y.)
Dear Judge Lehrburger:
                On behalf of Defendants, I respond briefly to Plaintiffs’ trial plan letter
(Pls.’ Ltr. (ECF No. 884)). Plaintiffs’ response confirms that the parties have clear
disagreements over the scope of the Phase I trial that the Court should address before fact
and expert discovery proceed further. Of particular concern, Plaintiffs have made no effort
to explain or clarify their various shifting positions on the scope of the Phase I trial, which
Defendants summarized in their letter, or what information should be included in their trial
plan.1
              Instead, Plaintiffs point to a case, Velez v. Novartis Pharmaceuticals Corp.
No. 04-CV-9194 (S.D.N.Y.), as the framework for the upcoming Phase I trial, but Novartis
provides no guidance for at least the following reasons:
       x     Unlike here, the Novartis named plaintiffs did not assert individual non-class
             claims (see id., 4th Am. Compl. ¶¶ 91–109 (ECF No. 56)), so the Novartis court
             never contemplated trying multiple individualized claims in the middle of a
             class trial.
       x     Plaintiffs here dropped their claims for injunctive relief, but Plaintiffs in
1
         The Court did not set a page limit for the parties’ letters on the trial plan and
specifically directed Defendants to explain “why . . . [Defendants] need to know” the
information they have requested in a trial plan. (Oct. 3, 2019 Conf. Tr. at 90:6–7.) This
required explanation of the extensive background leading to the parties’ dispute, including
a description of Plaintiffs’ ever-shifting positions on the scope of the Phase I trial, which
shifted yet again in their letter. (Compare Dec. 20, 2018 Conf. Tr. at 46:25–47:2
(MR. GIUFFRA: “Are we doing damages at phase [one]?” MS. GEMAN: “No.”) and Feb. 25,
2019 Conf. Tr. at 63:17–64:1 (THE COURT: “[T]o what extent would [claims for injunctive
relief] affect any proof or evidence coming in in phase one?” MR. KLEIN: “It would have
absolutely no impact on phase one.”), with Pls’ Ltr. at 1 (asserting that a Phase I trial will
include “an aggregate backpay award and entitlement to injunctive relief”).)
Case 1:10-cv-06950-AT-RWL Document 885 Filed 10/21/19 Page 2 of 2




 The Honorable Robert W. Lehrburger                                                           -2-

           Novartis actually obtained certification of injunctive relief claims under
           Rule 23(b)(2). See 244 F.R.D. 243, 271 (S.D.N.Y. 2007).
       x   Without analyzing the requirements of Rule 23(b)(3), the Novartis court swept
           backpay claims into the class trial by certifying them under Rule 23(b)(2). Id.
           This procedure is now barred under Wal-Mart Stores, Inc. v. Dukes, 564 U.S.
           338, 360 (2011) (“claims for individualized relief (like the backpay at issue
           here) do not satisfy [] Rule [23(b)(2)]).”) (emphasis in original), and
           ‘aggregating’ class-wide backpay claims, as Plaintiffs contemplate (Pls’ Ltr. at
           1), would violate Defendants’ “entitle[ment] to individualized determinations
           of each employee’s eligibility for backpay,” Wal-Mart, 564 U.S. at 366.
       x   The Novartis court deferred ruling on certification of plaintiffs’ damages claims
           under Rule 23(b)(3) until after the Phase I class liability trial, 244 F.R.D. at
           271—an approach that Wal-Mart also prohibits, see 564 U.S. at 363
           (“[Rule] 23(b)(3) requires the judge to make findings about predominance and
           superiority before allowing the class.”). The Novartis court nevertheless
           allowed the jury to consider plaintiffs’ improper claim for class-wide punitive
           damages at trial, which is also contrary to the Second Circuit’s later decision in
           Johnson v. Nextel Communications Inc., 780 F.3d 128, 149 n.26 (2d Cir. 2015)
           (citing State Farm Mut. Auto Ins. Co. v. Campbell, 538 U.S. 408, 419 (2003))
           (punitive damages improper “without any grounding in a compensatory
           damages award” and should be “determined after proof of liability to individual
           plaintiffs at the second stage . . . , not upon the mere finding of general liability
           to the class at the first stage”) (internal quotations omitted); and
       x   Plaintiffs presented 16 anecdotal witnesses to establish disparate treatment
           claims for over 5,600 class members (see Novartis, ECF No. 290 at 43–59, 80–
           95, 103–123)—barely one anecdote for every 350 class members. Under Wal-
           Mart, such evidence is “too weak to raise any inference that all the individual,
           discretionary personnel decisions are discriminatory.” 564 U.S. at 358.
               In short, Novartis—which settled before any appellate review—is not a
roadmap for a post-Wal-Mart trial, and the Court would be inviting clear error by ignoring
Wal-Mart and conducting the sort of highly prejudicial Phase I trial proposed by Plaintiffs.
Defendants will respond more fully to Plaintiffs’ letter in the Joint Status Report to be
submitted on November 14, 2019 and will request an order from the Court (1) specifying
the scope of the upcoming Phase I trial, and (2) directing Plaintiffs to provide the
information required for Defendants to conduct discovery and prepare for that Phase I trial.
                                                               Respectfully,

                                                               /s/ Robert J. Giuffra, Jr.
                                                               Robert J. Giuffra, Jr.

cc:    All parties of record (via ECF)
